[Cite as Disciplinary Counsel v. O’Malley, ___ Ohio St.3d ___, 2016-Ohio-7387.]




                       DISCIPLINARY COUNSEL v. O’MALLEY.
          [Cite as Disciplinary Counsel v. O’Malley, ___ Ohio St.3d ___,
                                    2016-Ohio-7387.]
   (No. 2012-2070—Submitted October 11, 2016—Decided October 20, 2016.)
                           ON PETITION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing on
January 27, 2016, of a petition for reinstatement by respondent, Joseph Patrick
O'Malley, Attorney Registration No. 0060087. In accordance with Gov.Bar R.
V(25)(E), respondent’s petition for reinstatement was referred to the Board of
Professional Conduct. The board filed its final report in this court on August 8,
2016, recommending that respondent be reinstated to the practice of law in Ohio.
No objections to the final report were filed, and this cause was considered by the
court.
         {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Joseph
Patrick O'Malley, last known address in Westlake, Ohio, is reinstated to the
practice of law in Ohio.
         {¶ 3} It is further ordered by the court that respondent be taxed the costs of
these proceedings in the amount of $1,228.55, less the deposit of $500.00, for a
total balance due of $728.55 payable, by cashier’s check or money order, by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 per cent
per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter
may be referred to the attorney general for collection and respondent may be
                              SUPREME COURT OF OHIO




found in contempt and suspended until all costs and accrued interest are paid in
full. It is further ordered that respondent is liable for all collections costs pursuant
to R.C. 131.02 if the debt is certified to the attorney general for collection.
        {¶ 4} It is further ordered by the court that within 90 days of the date of
this order respondent shall reimburse any amounts that have been awarded against
respondent by the Lawyers’ Fund for Client Protection pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order the
Lawyers’ Fund for Client Protection awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Lawyers’ Fund for Client Protection within 90 days of the notice of such award.
       {¶ 5} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 6} For earlier case, see Disciplinary Counsel v. O’Malley, 137 Ohio
St.3d 161, 2013-Ohio-4566, 998 N.E.2d 470.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ________________________




                                           2